Citation Nr: 1700624	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  12-25 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a left elbow disorder. 

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to an increased rating for a left wrist disability, currently evaluated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to June 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran offered testimony at a videoconference hearing before the undersigned Veterans Law Judge in September 2016.  A transcript is in the record. 

The issue of entitlement to service connection for an acquired psychiatric disability to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the September 14, 2016 videoconference hearing, prior to the promulgation of an appellate decision for service connection for a left elbow disability, a left shoulder disability, and an increased rating for a left wrist disability, the Veteran requested that these issues on appeal be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to service connection for a left elbow disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the claim for entitlement to service connection for a left shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of the claim for entitlement to an increased rating for a left wrist disability, currently evaluated as 10 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran requested at the September 2016 hearing to withdraw the issues of entitlement to service connection for a left elbow disability, entitlement to service connection for a left shoulder disability, and entitlement to an evaluation in excess of a 10 percent for a left wrist disability.  The transcript constitutes a written record of this request.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.



ORDER

The appeal for entitlement to service connection for a left elbow disorder is dismissed.

The appeal for entitlement to service connection for a left shoulder disorder is dismissed.  

The appeal for entitlement to an evaluation in excess of 10 percent for a left wrist disability is dismissed. 


REMAND

The Veteran contends that he has developed PTSD due to an incident in training.  He states that while driving an armored personnel carrier (APC), he accidently backed into a soldier who was exiting the rear of the vehicle, crushing him against the APC that was following and causing severe injuries.  The Veteran reports having nightmares about this accident. 

The claims file shows that in July 2013, the RO submitted a memorandum into the record with a formal finding that the information required to verify the stressful event described by the Veteran was insufficient to send to the U.S. Army & Joint Services Records Research Center (JSRRC) and/or insufficient to research the case for a military record.  A review of the record confirms that at that time, the Veteran had provided the location of the incident as well as the name of his unit, but he had not provided an approximate date.  

However, the Veteran submitted a more detailed stressor statement in September 2016 that not only included the Veteran's unit, but also the approximate date of the incident.  The Veteran also identified another servicemember he believes can corroborate the incident.  This information may now be sufficient to allow JSRRC to attempt to verify the claimed incident.  

Furthermore, the Veteran's VA treatment records dating from 2012 to 2015 show that he has been seen for psychiatric complaints on many occasions.  The diagnoses have included depression, an unspecified mood disorder, and PTSD.  Prior to reaching the diagnosis of PTSD, the Veteran described the claimed stressful event to the examiner.  See 11/17/2015 Virtual VA, Capri.  

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board must consider whether or not any of the Veteran's diagnosed psychiatric disabilities were incurred due to service.  

In that regard, the Veteran has not yet been afforded a VA examination of his claimed psychiatric disabilities.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  The Court of Appeals for Veterans Claims (Court) has held that the requirement that a disability "may be associated" with service or another service-connected disability is a "low threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  The law requires competent evidence of a disability or symptoms of a disability, but it does not require competent evidence of a nexus, only that the evidence indicates an associated between the disability and service or another service-connected disability.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).. 

In this case, the Veteran has current diagnoses of PTSD as well as an unspecified mood disorder and depression.  These diagnoses were all rendered after the Veteran related the claimed in-service stressful event.  The Board finds that the McLendon criteria have been met, and that the Veteran should be scheduled for a VA examination.  


Accordingly, the case is REMANDED for the following actions:

1.  Forward the information pertaining to the Veteran's claimed in-service stressor to the JSRRC.  Request that the necessary research be conducted to attempt to confirm that a soldier in or with B CO, 1/22 INF 4th Division sustained a crush injury between two APCs at Fort Carson, Colorado, in spring of 1983.  All information received from JSRRC to include relevant unit histories should be associated with the record.

2.  After the receipt of the information from JSRRC, the RO should make a formal finding as to whether or not the Veteran's claimed stressful event has been confirmed.

3.  Afterwards, regardless of whether or not the claimed stressor is confirmed, schedule the Veteran for a VA psychiatric examination.  The RO should inform the examiner whether or not the Veteran's claimed stressor event has been confirmed.  All indicated tests and studies should be conducted.  The claims file must be reviewed by the examiner, and the examination report must note that it has been reviewed.  At the completion of the record review and examination, the examiner should provide the following opinions:

a) Identify all current psychiatric diagnoses, including personality disorders.  In identifying all current psychiatric diagnoses, please consider medical and lay evidence dated both prior to and since the filing of the September 2012 claim for service connection for PTSD.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

b) If the current diagnoses include PTSD and the Veteran's stressor event is confirmed, is it as likely as not that the PTSD is related to this event?  

c) Regardless of whether or not the stressor event is confirmed, for any current diagnosis other than PTSD, is it as likely as not that this disability was incurred due to active service?  

d) If there is no finding of current psychiatric disability, the examiner should comment on the diagnoses of PTSD, an unspecified mood disorder, and depression found in VA treatment records dating from 2012 to 2015.  Specifically, the examiner should state whether or not these diagnoses were in error or represent disabilities that resolved.  The examiner should also state whether or not these disabilities were incurred due to active service.  

A comprehensive rationale is to be provided.  If the examiner is unable to provide an opinion without resorting to speculation, he/she should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


